[Cite as Dabe v. M.K. Hufford Co., Inc., 2022-Ohio-2802.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 LINDA DABE                                             :
                                                        :
         Plaintiff-Appellant                            :   Appellate Case No. 2022-CA-11
                                                        :
 v.                                                     :   Trial Court Case No. 2020-CV-299
                                                        :
 M.K. HUFFORD CO., INC. dba                             :   (Civil Appeal from
 WESTMONT PLACE APARTMENTS,                             :   Common Pleas Court)
 et al.                                                 :
                                                        :
         Defendants-Appellees


                                                ...........

                                                OPINION

                             Rendered on the 12th day of August, 2022.

                                                ...........

JOHN A. SMALLEY, Atty. Reg. No. 0029540, 131 North Ludlow Street, Suite 1400,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellant

HEATHER R. ZILKA, Atty. Reg. No. 0070538 and NICHOLAS S. BOBB, Atty. Reg. No.
0090537, 5880 Innovation Drive, Dublin, Ohio 43016
     Attorneys for Defendants-Appellees

                                              .............



WELBAUM, J.
                                                                                       -2-




       {¶ 1} Plaintiff-Appellant, Linda Dabe, appeals from a summary judgment granted

in favor of Defendants-Appellees, M.K. Hufford Co., Inc. dba Westmont Place Apartments

and Westmont Place, LLC (collectively “Westmont”). According to Dabe, the trial court

erred because there were genuine issues of material fact concerning whether Westmont,

as a landlord, violated the Landlord-Tenant Act (“LTA”) by failing to keep a walkway in a

common area in a safe condition under R.C. 5321.04(A)(3) and by failing to keep the

premises in a fit and habitable condition as required by R.C. 5321.04(A)(2).

       {¶ 2} We conclude that the trial court did not err in granting summary judgment to

Westmont. Dabe fell on a sidewalk on the premises that had a difference in pavement

height of two inches or less. R.C. 5321.04(A)(2) did not apply because the defect did

not render the premises unfit and uninhabitable as that term has been interpreted.

Furthermore, because the defect was insubstantial under the “two-inch rule” and there

were no attendant circumstances, the landlord did not violate the requirement in R.C.

5321.04(A)(3) to keep common areas safe and sanitary. Accordingly, the judgment of

the trial court will be affirmed.



                                I. Facts and Course of Proceedings

       {¶ 3} On August 14, 2020, Dabe filed an action against Westmont, alleging that

she had been injured as a result of a dangerous and unsafe condition on premises that

Westmont owned, operated, or maintained. The only claims raised related to violation

of the LTA, which is codified in R.C. Chap. 5321.
                                                                                         -3-


       {¶ 4} Westmont filed an answer on September 14, 2020, denying liability and

asserting various affirmative defenses. In July 2021, the court set a trial date for March

28, 2022. In the meantime, however, Westmont filed a motion for summary judgment.

Dabe then responded to the motion on December 21, 2021. Westmont filed its reply the

following day, as well as a motion to strike an affidavit attached to Dabe’s summary

judgment response. Both sides also filed depositions with the trial court. On January

3, 2022, the trial court granted Westmont’s summary judgment motion. In a one-page

decision, the court found that the defect was less than two inches and was open and

obvious. Entry (Jan. 3, 2022), p. 1. The court did not discuss the LTA. Dabe then filed

a timely notice of appeal.

       {¶ 5} The depositions filed in the trial court reveal the following facts, construed

most favorably to Dabe. The incident in question occurred on August 18, 2018, in front

of apartment A-1, which was located at the Westwood Place Apartments in Springfield,

Ohio. Laura Perry Depo., p. 5, and Linda Dabe Depo., p. 34. At the time, Dabe’s sister,

Barbara Shirey, lived in that apartment. Dabe Depo., p. 34.

       {¶ 6} Because Shirey could not get out and do things for herself, Dabe helped her

by doing grocery shopping and taking her to doctor’s appointments. Id. At the time of

the accident, Dabe was visiting Shirey a couple of times a week. Id. at p. 35. The fall

occurred on a Saturday, which was generally the day Dabe took care of getting Shirey’s

groceries. Id. at p. 35.

       {¶ 7} Shirey’s apartment had a front entrance as well as a back door that went out

to a courtyard and a big garage. Shirey did not use the front entrance often, and Dabe
                                                                                        -4-


usually picked Shirey up at the back entrance; Dabe also dropped things off at the back

entrance. Id. at p. 38.

       {¶ 8} Dabe did not know if Shirey had complained to maintenance about the

sidewalk leading to the front entrance, but Dabe had complained twice to a gentleman

named Norm, who was the maintenance man. Id. at p. 39-40, 45, and 73-74. The first

time, Dabe told Norm that the sidewalk was bad. Id. at p. 45. The second time, Dabe

asked Norm when he was going to repair the sidewalk, and he responded that no one

had told him to fix it. Id. at p. 46 and 73. Dabe was not aware if Norm had told anyone

in the office that there was a problem with the sidewalk. Id. at p. 46. At the time they

spoke, Norm was mowing grass or doing something in the yard. These conversations

occurred several months before Dabe’s fall. Id. at p. 47.

       {¶ 9} As to the defects in the sidewalk leading to the front of Shirey’s apartment,

the sidewalk was composed of big squares that were each three or four feet wide. They

were raised one to two inches. Dabe usually saw the raised part from one direction, but

not from the other. The defect was along certain squares of the sidewalk, not all the

squares. Places were lifted up. Dabe Depo., p. 48. Dabe’s recollection was that the

left side of the sidewalk was raised up about one to two inches, and the uneven sidewalk

would have been visible as she walked up to the front door. Id. at p. 49 and 142-143.

       {¶ 10} On the day of her fall, Dabe had picked up two bags of groceries for Shirey.

The bags did not obstruct her ability to see the sidewalk. The weather was nice and

sunny. The time was toward evening, but the sun had not yet set. Id. at p. 51. Dabe

did not recall the sidewalk being wet. Id. at p. 53.
                                                                                          -5-


       {¶ 11} The apartment itself faced Westmont Drive and was on the far left of a row

of apartment units. Id. at p. 53-55 and Dabe Depo. Exhibits A and B. When Dabe

arrived, she parked on the street, with the driver’s side of her car facing the street. The

trunk of the car was close to where a sidewalk went up to Shirey’s unit. Id. at p. 56-57.

Dabe removed the groceries from the trunk and started walking up to the front door.

Dabe was just dropping off the groceries, as she had to pick up another sister who was

at the hospital. Id. at p. 44-45, 52, and 57. Dabe walked through the grass, onto a

sidewalk that ran parallel to the street. She then went down the sidewalk that led to

Shirey’s front door. Id. at p. 57-58. Dabe fell in the first or second section of that

sidewalk. Id. at p. 58-59 and Dabe Depo. Ex. B. The sections were not broken but were

raised. Dabe Depo., p. 59.

       {¶ 12} Dabe was wearing tennis shoes that day and did not know which foot hit the

uneven part of the sidewalk. Id. at p. 63. She recalled getting her foot caught and going

face-down on the sidewalk. Id. at p. 64. Shirey did not see the fall, but she called 911,

which received the dispatch at around 7:57 p.m.; responders arrived about ten minutes

later. Id. at p. 65 and 67.

       {¶ 13} Dabe was initially taken to Springfield Regional Hospital. She was then

transferred to Miami Valley Hospital around midnight and was discharged on August 20,

2018. Id. at p. 78 and 80-81. As a result of the accident, Dabe sustained facial injuries

on the left side of her face, rib fractures on the left side, and bruising on her neck, arms,

and legs. Id. at p. 81 and 85-86.

       {¶ 14} At the time of the accident, Laura Perry managed apartments and leasing
                                                                                          -6-


for Westmont. Perry had managed the apartments for about two and a half years.

Perry Depo., p. 5-6. A few days after the accident, someone called into the office and

reported that a fall had occurred in front of apartment A-1. Id. Perry did not know who

had received the call, but the notice was forwarded to maintenance to let them know that

someone had fallen. Id. at p. 7-8. Perry was not aware that Shirey had lodged a

complaint about the sidewalk before the fall and had not noticed the sidewalks to be in

disrepair there.1 Id. at p. 10 and 12. Perry stated that if she had received a complaint

about a dangerous sidewalk, she would have fixed it or would have authorized a repair.

Id. at p. 10. If Perry had seen a mismatch of the sidewalk, she would have brought it to

the attention of Paul Dennis, who ran the maintenance department. Id. at p. 8 and 13.

        {¶ 15} Paul Dennis had worked for Westmont doing full-time maintenance since

about 2009, but he had done maintenance for the Westmont Place apartments for only

about a month before the fall. Dennis Depo., p. 4-5. Before that, Norm Claypool had

done the maintenance. Id. at p. 5. When Dennis took over, he did not receive any

information from Claypool about issues with the property. Id. at p. 7. At that time,

Dennis looked at the property and evaluated its condition. Id. He was at the property

multiple times a week. He had not been made aware of complaints Shirey had about the

sidewalk before the day of the fall, was not aware that Dabe had approached maintenance

about fixing the sidewalk, and was not aware of the condition of the sidewalk before the

fall. Id. at p. 7 and 13.

        {¶ 16} A few days after the fall, Dennis was informed by one of the office staff that



1   There was no evidence that Shirey complained about the sidewalk before Dabe fell.
                                                                                        -7-


a fall had occurred, and he checked it out. He then called the property owner, Mike

Hufford, and asked his opinion on what needed to be done. They agreed to make some

repairs. They tore up the concrete and reformed and re-poured concrete. Id. at p. 8.

Repairs were made to the sidewalk at Apartment A-1 as well as a few others. Id. at p 9.

Dennis re-laid only a portion of Shirey’s sidewalk that was not level. There were areas

that were not raised up and did not present a problem. Id.

      {¶ 17} After considering this evidence, the trial court granted summary judgment

to Westmont.



                         II. Propriety of Granting Summary Judgment

      {¶ 18} Dabe’s sole assignment of error states that:

               The Trial Court Erred in Granting the Defendants-Appellees’ Motion

      for Summary Judgment When the Defendants-Appellees’ Duty is Governed

      by the Landlord Tenant Act.

      {¶ 19} Under this assignment of error, Dabe makes several arguments. First, she

notes that violations of the LTA constitute negligence per se. Dabe further argues that

a factual issue exists concerning whether the sidewalk where she fell was part of the

common premises, which Hufford was required to keep it in a safe condition pursuant to

R.C. 5321.04(A)(3). Dabe also contends that even if the walkway was not in a common

area, material issues of fact exist concerning whether Hufford failed to keep the premises

in a fit and habitable condition as required by R.C. 5321.04(A)(2). And finally, Dabe

states that even if the defect was only two inches in height, there was a material issue of
                                                                                       -8-


fact concerning whether the uneven walkway was in an unsafe condition in the common

area.

        {¶ 20} In response, Westmont contends that R.C. 5321.04 does not apply to this

case because the sidewalk was a “public sidewalk” and defects in such sidewalks are not

covered by the LTA. In addition, Westmont argues that defects of less than two inches

do not qualify under R.C. 5321.04(A)(2) because such defects do not render the premises

unfit and uninhabitable. Finally, Westmont contends that even if the sidewalk were in a

common area, the uneven elevation was insubstantial and did not render the premises

unsafe for purposes of R.C. 5321.04(A)(3). In this regard, Westmont relies on the “two-

inch rule” and the fact that the defect was obvious and open. Before we address these

points, we will outline the applicable summary judgment standards.



                              A. Summary Judgment Standards

        {¶ 21} We review summary judgments de novo, “which means that we apply the

same standards as the trial court.” GNFH, Inc. v. W. Am. Ins. Co., 172 Ohio App.3d 127,

2007-Ohio-2722, 873 N.E.2d 345, ¶ 16 (2d Dist.). In de novo review, we independently

review trial court decisions and accord them no deference. Northeast Ohio Apt. Assn. v.

Cuyahoga Cty. Bd. of Commrs., 121 Ohio App.3d 188, 192, 699 N.E.2d 534 (8th

Dist.1997).

        {¶ 22} “Summary judgment is appropriate if (1) no genuine issue of any material

fact remains, (2) the moving party is entitled to judgment as a matter of law, and (3) it

appears from the evidence that reasonable minds can come to but one conclusion, and
                                                                                        -9-


construing the evidence most strongly in favor of the nonmoving party, that conclusion is

adverse to the party against whom the motion for summary judgment is made.” State ex

rel. Duncan v. Mentor City Council, 105 Ohio St.3d 372, 2005-Ohio-2163, 826 N.E.2d

832, ¶ 9, citing Temple v. Wean United, Inc., 50 Ohio St.2d 317, 327, 364 N.E.2d 267

(1977). “ ‘As to materiality, the substantive law will identify which facts are material.

Only disputes over facts that might affect the outcome of the suit under the governing law

will properly preclude the entry of summary judgment.’ ” Turner v. Turner, 67 Ohio St.3d

337, 340, 617 N.E.2d 1123 (1993), quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).



                                         B. Discussion

                           1. Does the Landlord Tenant Act Apply?

      {¶ 23} Westmont contends that R.C. 5321.04, which is part of the LTA, does not

apply because Dabe fell on a public sidewalk. Before addressing this point, we note that

actions for injuries caused by defects can be brought against landlords based on both

common law negligence and the LTA. As indicated, Dabe’s claim was brought only

under the LTA.

      {¶ 24} Under the common law, “in order to establish actionable negligence, one

seeking recovery must show the existence of a duty, the breach of the duty, and injury

resulting proximately therefrom.” Strother v. Hutchinson, 67 Ohio St.2d 282, 285, 423

N.E.2d 467 (1981). “At common law, a landlord, not in possession and control of the

rental property, was not liable for injuries occurring on the premises.” Shroades v. Rental
                                                                                         -10-


Homes, Inc., 68 Ohio St.2d 20, 23, 427 N.E.2d 774 (1981). However, as more modern

ideas evolved, a majority of states abolished landlords’ traditional immunity in whole or in

part. Id. at 24. “In light of the previous common law immunity of landlords, and in

recognition of the changed rental conditions and the definite trend to provide tenants with

greater rights, the General Assembly enacted R.C. Chapter 5321 [the LTA] in 1974.” Id.

at 24-25. This “was an attempt to balance the competing interests of landlords and

tenants,” and the remedies in the LTA were cumulative to those provided by the common

law. Id. at 25.

       {¶ 25} As relevant here, R.C. 5321.04(A) provides that:

              A landlord who is a party to a rental agreement shall do all of the

       following:

       ***

              (2) Make all repairs and do whatever is reasonably necessary to put

       and keep the premises in a fit and habitable condition;

              (3) Keep all common areas of the premises in a safe and sanitary

       condition.

       {¶ 26} Violations of R.C. 5321.04(A)(2) and (3) both constitute negligence per se.

Mann v. Northgate Investors, L.L.C., 138 Ohio St.3d 175, 2014-Ohio-455, 5 N.E.3d 594,

¶ 12 and 31-32. “The concept of negligence per se allows the plaintiff to prove the first

two prongs of the negligence test, duty and breach of duty, by merely showing that the

defendant committed or omitted a specific act prohibited or required by statute; no other

facts are relevant.” Lang v. Holly Hill Motel, Inc., 122 Ohio St.3d 120, 2009-Ohio-2495,
                                                                                          -11-


909 N.E.2d 120, ¶ 15, citing Chambers v. St. Mary's School, 82 Ohio St.3d 563, 567-568,

697 N.E.2d 198 (1988).

       {¶ 27} However, “a finding of negligence per se does not necessarily result in

liability: ‘proximate cause for the injuries sustained must be established.’ ” Mann at ¶ 12,

quoting Shroades, 68 Ohio St.2d at 25, 427 N.E.2d 774. “Further, a plaintiff tenant would

also have to show that ‘the landlord received notice of the defective condition of the rental

premises, that the landlord knew of the defect, or that the tenant had made reasonable,

but unsuccessful, attempts to notify the landlord.’ ” Id., quoting Shroades, 68 OhioSt.2d

20, 26, 427 N.E.2d 774. The notice can be either constructive or actual. Rawlings v.

Springwood Apts of Columbus, Ltd., 2018-Ohio-4845, 125 N.E.3d 312, ¶ 41 (10th Dist.),

citing Sikora v. Wenzel, 88 Ohio St.3d 493, 495, 727 N.E.2d 1277 (2000).

       {¶ 28} The duties that a landlord owes to tenants also apply to “ ‘persons lawfully

upon the leased premises * * *.’ ” Mann at ¶ 13, quoting Shump v. First Continental-

Robinwood Assocs., 71 Ohio St.3d 414, 644 N.E.2d 291 (1994), syllabus. These duties

include common areas of the property. Id. at ¶ 22, citing Shump at 420.

       {¶ 29} As support for the claim that the LTA is inapplicable to defects in public

sidewalks, Westmont relies on Ryder v. McGlone's Rentals, 3d Dist. Crawford No. 3-09-

02, 2009-Ohio-2820. According to Westmont, Ryder’s facts are remarkably like those in

the case before us. Westmont Brief, p. 8. We disagree. The cases are similar in that

the plaintiffs both fell on sidewalks. However, that is where the resemblance ends.

Ryder differs in that the plaintiff in that case fell “[w]hile traversing the public sidewalk

abutting the street in front of the property.” Id. at ¶ 2.
                                                                                            -12-


       {¶ 30} Relying on the definition of “residential premises” in R.C. 5321.01(C), the

court concluded in Ryder that “a public sidewalk does not fall within the definition of

‘residential premises,’ particularly when read in pari materia with the definition of ‘tenant,’

which is defined as a person entitled to use and occupy the residential premises to the

exclusion of others.    Clearly, the public sidewalk is not for the tenant's use to the

exclusion of others, as it is open for use to the public.” Id. at ¶ 21. The court therefore

held that the plaintiff could “not seek redress under R.C. 5321.04 of the Landlord Tenant

Act.” Id.

       {¶ 31} In contrast to Ryder, the sidewalk on which Dabe fell did not abut the street.

Instead, the pictures show that a public sidewalk abutted the street, which is common in

both residential and commercial areas.         Individual sidewalks were then positioned

perpendicular to the public sidewalk and led to individual units occupied by tenants. See

Exs. A and B. Dabe crossed the public sidewalk to get to the sidewalk leading to Shirey’s

unit, but she did not fall on the public sidewalk. Instead, she fell on the sidewalk leading

to Shirey’s unit.

       {¶ 32} If the sidewalk leading to Shirey’s unit were part of the common area,

Westmont would have a duty under R.C. 5321.04(A)(3) to keep the area “safe” and

“sanitary.” R.C. 5321.01, which is the definition section of the LTA, does not define

“common areas.” However, common areas generally include “areas such as sidewalks,

parking lots, foyers, and hallways which [are] under the control of the lessor and which

[are] reasonably necessary to the use and enjoyment of the leased property.” Hau v.

Gill, 9th Dist. Lorain No. 98CA007061, 1999 WL 492633, *5 (July 14, 1999). Accord Lilly
                                                                                            -13-


v. Bradford Invest. Co., 10th Dist. Franklin No. 06AP-1227, 2007-Ohio-2791, ¶ 24.

       {¶ 33} R.C. 5321.04(A)(2) similarly imposes a duty on landlords to “make all

repairs and do whatever is reasonably necessary to put and keep the premises in a fit

and habitable condition.” This part of the statute does not specifically refer to “common

areas.”   Instead, it refers generally to the “premises.”          R.C. 5321.01(C) defines

“residential premises” as “a dwelling unit for residential use and occupancy and the

structure of which it is a part, the facilities and appurtenances in it, and the grounds, areas,

and facilities for the use of tenants generally or the use of which is promised the tenant."

       {¶ 34} The trial court record does not contain a copy of the lease agreement, and

we have no idea if the lease defines “residential premises” or “common areas.”

Nonetheless, the facts in the record indicate that the sidewalks leading to each unit were

part of the property belonging to Westmont and were under Westmont’s control. The

sidewalks were also obviously furnished for the use of tenants, as they provided a means

of accessing the apartments and were reasonably necessary to the tenants’ use and

enjoyment of the leased property. As such, the sidewalks appear to be part of the

common area. At the least, a genuine issue of material fact exists. Since the definition

of residential premises also covers areas provided for the use of tenants generally, the

sidewalks leading to the apartments could also fit within this definition.

       {¶ 35} Notably, the sidewalks were not “public” sidewalks, as in Ryder, which the

general public uses to travel up and down public streets. As Dabe notes, the City of

Springfield defines “sidewalk” as “that portion of the street between the curb line and the

adjacent property line intended for the use of pedestrians.”             Springfield Codified
                                                                                          -14-


Ordinances 101.02(s). As indicated, Dabe did not fall on that sidewalk.

       {¶ 36} The City of Springfield does require property owners to “keep the sidewalks,

curbing, gutters and driveways in the public right of way in front of and abutting upon such

lot or parcel of land constantly in good repair and free from nuisances.” (Emphasis

added.)   Springfield Codified Ordinances 903.11.        However, this is a duty that all

property owners (not just landlords) have. And, again, sidewalks leading to the tenants’

unit would not be in the public right of way.

       {¶ 37} As noted, the LTA imposes duties on landlords, and there is no logical

reason to exclude situations where landlords choose to build sidewalks or any other

structures on their own property. Furthermore, liability is not unrestricted, since landlords

are only liable for “ ‘persons lawfully upon the leased premises.’ ” Mann, 138 Ohio St.3d

175, 2014-Ohio-455, 5 N.E.3d 594, at ¶ 13, quoting Shump, 71 Ohio St.3d 414, 644

N.E.2d 291, at syllabus. This includes guests injured in common areas. Id. at ¶ 23.

       {¶ 38} Accordingly, R.C. 5321.04 does apply to this case, and Westmont could be

potentially liable under either R.C. 5321.04(A)(2) or R.C. 5321.04(A)(3).         Therefore,

Westmont is incorrect in contending that the statute is inapplicable and is a reason to

affirm the trial court’s judgment. As we said, the trial court made no findings on this point

and did not discuss the LTA.



                          2. Applicability of R.C. 5321.04(A)(2)

       {¶ 39} Dabe also contends that genuine issues of material fact exist with respect

to whether Westmont failed to keep the premises in a fit and habitable condition under
                                                                                           -15-


R.C. 5321.04(A)(2). The trial court found that the defect in the sidewalk was open and

obvious and insubstantial and did not give rise to liability. Entry at p. 1, citing Kimball v.

City of Cincinnati, 160 Ohio St. 370, 116 N.E.2d 708 (1953). Again, the trial court did not

consider these points in the context of the LTA; it simply found no liability based on these

principles.

       {¶ 40} Westmont argues that there was no defect in the sidewalk because the

elevation change (two inches or less) did not render the sidewalk “unfit or uninhabitable”

under R.C. 5321.04(A)(2). Westmont Brief at p. 14.         According to Westmont, this part

of the statute must be interpreted to mean that “the premises cannot be lived in.” Id.

       {¶ 41} As noted, R.C. 5321.04(A)(2) requires landlords to “[m]ake all repairs and

do whatever is reasonably necessary to put and keep the premises in a fit and habitable

condition.” Our court has said that “[f]itness and habitability entails such defects as lack

of water or heat, faulty wiring, or vermin infestation.” Aldridge v. Englewood Village, Ltd.,

2d Dist. Montgomery No. 10251, 1987 WL 15015, *3 (July 22, 1987). We also stressed

in Aldridge that “[t]he meaning and interpretation of the statutory phrase ‘fit and habitable’

will not be liberally construed to include that which does not clearly fall within the import

of the statute.” Id., citing LaCourse v. Fleitz, 28 Ohio St.3d 209, 503 N.E.2d 159 (1986).

       {¶ 42} Aldridge was decided long before the decision of the Supreme Court of Ohio

in Robinson v. Bates, 112 Ohio St.3d 17, 2006-Ohio-6362, 857 N.E.2d 1195, which

involved a landlord’s “statutory duty to repair” under R.C. 5321.04(A)(2). Id. at ¶ 22 and

24.

       {¶ 43} In Robinson, the landlord’s contractor “removed a deteriorating retaining
                                                                                           -16-


wall on the side of [the tenant’s] driveway, exposing the concrete footer.” Id. at ¶ 2.

Although the tenant was aware of the construction, she stepped onto an uneven slab of

the footer and injured her foot. Id. The Supreme Court of Ohio concluded that the trial

court erred in granting a directed verdict on the tenant’s statutory claim. Id. at ¶ 25.

       {¶ 44} The court noted evidence that the retaining wall was being torn down to be

repaired, that stones in the driveway would be used to rebuild the wall, that the concrete

footer was not exposed until the wall was torn down, and that contractors left debris in the

driveway and had never returned to finish the work. The tenant fell three to five days

after the wall was torn down. Id. at ¶ 24. Given these facts, the court held that “a jury

should have been allowed to consider whether [the landlord] exercised reasonable

diligence and care in repairing the wall or instead breached her statutory duty to repair.”

Id.

       {¶ 45} The facts in Robinson clearly indicate that repairing the retaining wall did

not render the premises uninhabitable on the grounds that Aldridge mentioned, i.e., “lack

of water or heat, faulty wiring, or vermin infestation.” Nonetheless, even after Robinson,

courts have continued to construe R.C. 5321.04(A)(2) narrowly.

       {¶ 46} For example, in Goodman v. Dan Rich, LLC, 8th Dist. Cuyahoga No.

109581, 2021-Ohio-690, the court found that Robinson “did not determine that the duty

to repair is a separate requirement from keeping the premises in a fit and habitable

condition.” Id. at ¶ 29. Goodman involved a situation in which a tenant fell on a patio

paver in July 2016. The tenant notified the landlord, who then asked a mason to inspect

the patio. The mason found repair unwarranted at the time due to the patio’s age and
                                                                                          -17-


condition; instead he recommended addressing extensive repair or replacement in the

spring. After the inspection, the tenant continued to use the patio for several months.

He then fell again, on a different paver, in November 2016. Id. at ¶ 3-5.

      {¶ 47} After discussing Robinson and cases that had ordinarily interpreted “fit and

habitable” to refer to the type of situations involved in Aldridge, the court found that

“reasonable minds could not determine that repairs to the patio were reasonably

necessary to put and keep the premises in a fit and habitable condition. In this regard,

there is no evidence to demonstrate a defective condition that rendered the premises unfit

and uninhabitable. Rather, the record clearly demonstrates that appellants continued to

routinely use the patio and that the premises remained fit and habitable.” Id. at ¶ 32.

      {¶ 48} Other cases decided after Robinson have narrowly interpreted R.C.

5321.04(A)(2), and are consistent with the view taken in Aldridge. See In re V.R., 1st

Dist. Hamilton No. C-140230, 2014-Ohio-5061, ¶ 12, citing Cipollone v. Hoffmeier, 1st

Dist. Hamilton No. C-060482, 2007-Ohio-3788, ¶ 22 (“R.C. 5321.04(A)(2) requires the

defects in the premises to be ‘so substantial as to amount to a constructive eviction’ and

constitute ‘more than nuisances or trifles’ ”); St. Germain v. Newell, 3d Dist. Marion No.

9-15-14, 2015-Ohio-3713, ¶ 29 (“bar for finding that a landlord has violated R.C.

5321.04(A)(2) is high and would not include a loose handrail”); Wenzke v. Baird, 6th Dist.

Lucas No. L-13-1244, 2014-Ohio-3069, ¶ 18-20 (“[t]he warranty is one of habitability and

is not a warrant against all discomfort and inconvenience”); Wilmoth v. Akron Metro.

Hous. Auth., 9th Dist. Summit No. 27746, 2016-Ohio-3441, ¶ 21-22 (“serious deprivations

of basic needs or threats to tenant’s health or safety” are required; a “sloped walkway
                                                                                         -18-


with alleged nonstandard curb height does not violate the requirement of fitness and

habitability”): Wochele v. Veard Willoughby Ltd. Partnership, 11th Dist. Lake No. 2017-L-

062, 2017-Ohio-8807, ¶ 31 (cinderblock on lawn that tenant tripped over did not render

premises uninhabitable); and Arnett v. Mong, 2016-Ohio-2893, 65 N.E.3d 72, ¶ 15-16

(12th Dist.) (“absence of gutters” did not make “home unfit or uninhabitable”).

       {¶ 49} One district has held that “ ‘the maintenance of the sole means of ingress

to a rented residence certainly invokes the requirement of section (A)(2.” Mounts v.

Ravotti, 7th Dist. Mahoning No. 07 MA 182, 2008-Ohio-5045, ¶ 33, quoting Crawford v.

Wolfe, 4th Dist. Scioto No. 01CA2811, 2002-Ohio-6163, ¶ 28. In Mounts, the court held

that “[l]ack of gutters along with the condition of the steps having no drainage, may create

a duty to fix those issues especially when it is occurring where the only means of ingress

and egress are located.” Id. at ¶ 37. Even if this view were correct, it would not apply

here, as Shirey’s apartment had two means of access. Dabe Depo., p. 38.

       {¶ 50} Based on the above discussion, we agree with Westmont that summary

judgment was appropriate on Dabe’s claim to the extent that it was brought under R.C.

5321.04(A)(2). The defect in the sidewalk was not of such a type that would have

rendered the premises unfit or uninhabitable as those terms have been interpreted. This

leaves the question of whether genuine issues of material fact exist concerning

Westmont’s liability under R.C. 5321.04(A)(3).



                          3. Liability Under R.C. 5321.04(A)(3)

       {¶ 51} R.C. 5321.04(A)(3) requires landlords to keep common areas in a “safe and
                                                                                      -19-


sanitary condition.” According to Westmont, both the “open and obvious” doctrine and

the “two inch rule” discharge a landlord’s duty of ordinary care. We will address these

items in turn.



                            a. Open and Obvious Doctrine

       {¶ 52} Ohio courts have long held that “[a]n occupier of premises is under no duty

to protect a business invitee against dangers which are known to such invitee or are so

obvious and apparent to such invitee that he may reasonably be expected to discover

them and protect himself against them.” Sidle v. Humphrey, 13 Ohio St.2d 45, 233

N.E.2d 589 (1968), paragraph one of the syllabus.        “The rationale underlying this

doctrine is ‘that the open and obvious nature of the hazard itself serves as a warning.

Thus, the owner or occupier may reasonably expect that persons entering the premises

will discover those dangers and take appropriate measures to protect themselves.’ ”

Armstrong v. Best Buy Co., 99 Ohio St.3d 79, 2003-Ohio-2573, 788 N.E.2d 1088, ¶ 5,

quoting Simmers v. Bentley Constr. Co., 64 Ohio St.3d 642, 644, 597 N.E.2d 504 (1992).

       {¶ 53} However, the Supreme Court of Ohio has said that “[i]f a violation of R.C.

5321.04(A)(3) constitutes negligence per se, a landlord may not rely upon the open-and-

obvious doctrine to escape liability.”   Mann, 138 Ohio St.3d 175, 2014-Ohio-455, 5

N.E.3d 594, at ¶ 24. The court further observed in Mann that “[i]n Robinson v. Bates,

112 Ohio St.3d 17, 2006-Ohio-6362, 857 N.E.2d 1195, this court held that a landlord's

failure to meet the statutory duty under R.C. 5321.04(A)(1) negates the open-and-obvious

doctrine.” Id.
                                                                                        -20-


      {¶ 54} As a result, whether the defect in the sidewalk was open and obvious is not

an issue in this case. It would only be a factor if Dabe had asserted a common law claim

for negligence.   However, she did not.      Compare Rawlings, 2018-Ohio-4845, 125

N.E.3d 312, ¶ 24-33 and 39-47 (affirming summary judgment on common law negligence

because wheel stop on which plaintiff tripped was “an open and obvious hazard,” but

reversing summary judgment on R.C. 5321.04(A(3) claim due to issues of fact concerning

whether landlord “had constructive notice of a defective condition or, in other words,

should have known of factual circumstances that caused a violation of the landlord's duty

under R.C. 5321.04(A)(3) to keep common areas in a safe condition”).



                                 b. The Two-Inch Rule

      {¶ 55} The trial court granted summary judgment based on the fact that the defect

in the sidewalk did not exceed two inches. Entry at p. 1, citing Kimball, 160 Ohio St. 370,

116 N.E.2d 708.

      {¶ 56} “The opinion in Kimball, and the case law that followed, applied a standard

which involved the degree or extent of the sidewalk variation or imperfection which as a

matter of law would not present a jury question on the issue of negligence. Those

opinions held in effect that variations in elevation between adjacent sections of a

sidewalk, or depressions, or the like, where the defects complained of involved changes

in height of one-half of an inch to two inches, were only insubstantial imperfections

creating no liability of the municipality to the one who fell while traversing them.”

(Footnote omitted.) Cash v. City of Cincinnati, 66 Ohio St.2d 319, 321, 421 N.E.2d 1275
                                                                                         -21-


(1981). In a later case, “the court extended the rule to privately owned or occupied

properties.” Id., citing Helms v. Am. Legion, Inc., 5 Ohio St.2d 60, 213 N.E.2d 734

(1966).

       {¶ 57} In Cash, the court modified the “two-inch” rule to allow consideration of

“attendant circumstances.” Id. at 324. For example, in Cash, the court considered the

fact that a pedestrian approaching a busy downtown intersection “necessarily has his

attention diverted by traffic signal lights, by surrounding vehicular traffic, and by other

pedestrian traffic along the same walkway.” Id. The court also found significance in the

time of day (a lunchtime rush), which would have obstructed the plaintiff’s ability to see

the defect. Id.

       {¶ 58} In Helms, the court stressed that “no liability rests on the owner or occupier

of private premises for minor imperfections perfections therein (here almost minimal in

extent), which are commonly encountered and are to be expected and which are not

unreasonably dangerous, representing ‘trivial departures from perfection.’ Otherwise,

such owner or occupier would be placed in the position of an insurer, and the law does

not go that far.” Helms at 62.

       {¶ 59} “To render a minor defect substantial, attendant circumstances must not

only be present, but must create ‘a greater than normal, and hence substantial, risk of

injury.’ ” Stockhauser v. Archdiocese of Cincinnati, 97 Ohio App.3d 29, 33, 646 N.E.2d

198 (2d Dist.1994), quoting Turner v. Burndale Gardens Co., 2d Dist. Montgomery No.

CA-12807, 1991 WL 270662, *2 (Dec. 18, 1991). “The attendant circumstances must,

taken together, divert the attention of the pedestrian, significantly enhance the danger of
                                                                                       -22-


the defect, and contribute to the fall.” Id.

       {¶ 60} No attendant circumstances were alleged here, nor does the record contain

any evidence of such. In addition, we did not find any cases that rejected the use of the

two-inch rule in situations involving R.C. 5321.04.     In fact, the idea has not been

discussed, as far as we can tell. Thus, while a statutory violation means that a landlord

is negligent per se, we can only conclude that where a defect is so insubstantial, the

landowner has simply failed to violate the statute, i.e., the premises is not in an unsafe

condition. As a result, the landlord cannot be held liable under the LTA. The trial court,

therefore, correctly granted summary judgment to Westmont based on the fact that the

defect in the sidewalk was insubstantial as a matter of law.

       {¶ 61} Based on the preceding discussion, Dabe’s assignment of error is

overruled.



                                      III. Conclusion

       {¶ 62} Dabe’s sole assignment of error having been overruled, the judgment of the

trial court is affirmed.

                                      .............



TUCKER, P.J. and EPLEY, J., concur.
                            -23-


Copies sent to:

John A. Smalley
Heather R. Zilka
Nicholas S. Bobb
Hon. Douglas M. Rastatter